Order entered September 29, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00784-CV

                        GALOVELHO, LLC, Appellant

                                        V.

                      GREG ABBOTT, ET AL., Appellees

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 219-02595-2020

                                     ORDER

      Before the Court is appellant’s September 25, 2020 motion for an extension

of time to file its brief on the merits which is currently due on October 4th.

Appellant requests a forty-five day extension to allow for the filing of a

supplemental clerk’s record and this Court’s reconsideration of its September 18,

2020 order denying its motion to order the trial court to make findings of fact and

conclusions of law. The requested supplemental clerk’s record has now been filed.

Appellant has not filed a motion to reconsider this Court’s September 18th order.
Appellees are agreeable to only a twenty-one day extension.            We GRANT

appellant’s motion to the extent that it shall file its brief on or before November 3,

2020.


                                              /s/   BILL WHITEHILL
                                                    JUSTICE